10
11
12
13
14
15
16
17
18
19

20

21

22

23

24

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
~000~
UNITED STATES oF AMERICA, § case No.: 2;19-cr- //=5
. . ) okDER FoR ISSUANCE oF
Plam“ff’ ) WRIT oF HABEAS coRPUs
) AD PROSEQUENDUM FoR
_ VS- ) JosE LUIS REYNALDO
) REYES- CASTILLO
JOSE LUIS REYNALDO ) ([[)#) 54729_043
REYES- CASTILLO, )
A.k.a. "Molesto,” )
)
Defendant. )

 

 

 

Upon reading the petition of the United States Attorney for the Disil'ict of Nevada, and
good cause appearing therefore,

IT IS HEREBY ORDERED that a Writ of Habeas Corpus Ad Prosequendum issue

out of this Court, directing the production of the body of the said J()SE LUIS REYNALDO

REYES- CASTILLO before the United States Distriet Court at Las Vegas, Nevada, on 01'

I/A, Tuesday, 5/21/]9

VCF’ Coumoom 39 for arra1gnment and any further

about

 

proceedings and from time to time and day to day thereaher until excused by the said Couit.

DATED: Apri130,2019 ®M fig
UNTI‘ED STATES MAUWE JUDGE

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

NICHOLAS A. TRUTAN.[CH
United States Attorney

District of Nev"ada

Nevada Bar Number 13644
DAVID L. JAFFE

Chief, Organized Crime & Gang Section
U.S. Department of Justice

JOI-]N S. HAN, Trial Attorney
Organized Crime & Gang Section
501 Las Vegas Boulevard South
Sujte 1100

Las Vegas, Nevada 89101
702-388-6336

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA
-000-
UNITED sTATEs or AMERICA, § Case No.: 2119-cv /J~:‘3
Plaintiff ) PETITION FOR WRIT 01= HABEAS
’ ) coRPUS AD PRosEQUENDUM FoR
) JOSE LUIS REYNALDO
VS- ) REYES- CASTILLO
) (11)#)54729-048
JOSE LUIS REYNALDO )
REYES- cAsTILLo, )
A.k.a. “Molesto,” §
Defendant. §

 

 

 

The petition of the United States Attorney for the District of Nevada respectlillly shows
that JOSE LUIS REYNALDO REYES- CASTILLO is committed by due process of law in the
custody of the Warden, Fresno County Ja.il, Fresno, California, that it is necessary that the said
JOSE LUIS REYNALDO REYES- CASTILLO be temporarily released under a Writ of
Habeas Corpus Ad Prosequendurn so that the said JOSE LUIS REYNALDO REYES-
CASTILLO may be present before the United States District Court for the District of Nevada,
Las Vegas, Nevada, On _ l/A» Tu°§da¥~ 531/19 , for maigmnent and from time

VCF, Courtroom 3D
to time and day to day thereafter until excused by the said Court.

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

That the presence of the said JOSE LUIS REYNALDO REYES- CASTILLO before

, , , IfA, Tuesda , 5/21/ 19
the United States D1str1ct Court on or about VCF, Comgoom 313 , for

arraignment and Hom time to time and day to day thereafter until excused by the Court has been
ordered by the United States Magistrate or District Judge for the District of Nevada.
WHEREFORE, petitioner respectfully prays that a Writ of Habeas Corpus Ad
Prosequendum issue out of this Court, directed to the Wa;rden, Fresno County Jail, Fresno,
California,, and to the United States Marshal for the District of Nevada, commanding them to

produce the said JOSE LUIS REYNALDO REYES- CASTILLO before the United States

I/A, Tuesday, 5/2 l /19

Dlstrlct Court on or about VCF’ Coumoom 3b

for arraignment and

 

from time to time and day to day thereafter, at such times and places as may be ordered and
directed by the Court entitled above, to appear before the Court, and when excused by the said
Court, to be returned to the custody of the Warden, Fresno County Jail, Fresno, California.

DATED this 30th day of April, 2019

Respeetfully submitted,

NICHOLAS A. TRUTANICH
United States Attorney

©riG'F/X‘=l~z-`

JOHN§, HAN
Trial Attorney

 

 

